ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
The motion for rehearing is based upon the contention that the provision of the law under which the prosecution rests is in conflict with article 6, of the Penal Code of the State. The provision mentioned and the terms of article 801, P. C., upon which the conviction is founded, are set out in the original opinion.
Appellant refers to the case of Abbott et al. v. Andrews et al., 45 S. W. (2d) 568, in which the Supreme Court of this State said: “The only guide which the statute furnishes in this respect is ‘any vehicle moving slowly.’ To all legal intents and purposes this is equivalent to no guide at all.”
That the statute mentioned is like the one under consideration on this appeal is not deemed tenable. The same principle differentiates the statute under consideration in the case of Griffin v. State, 86 Texas Crim. Rep., 498; Cogdell v. State, 81 Texas Crim. Rep., 66, and other cases cited in the opinion mentioned.
From the argument of counsel for appellant on motion for rehearing we quote as follows: “Can it be said that if on such highway within that distance there was pebbles, a car parked near the sidewalk, a childish toy thoughtlessly pitched into the highway, a milk bottle dropped from a wagon, or any other similar impediment in such street, that it was clear and unobstructed for a distance of at least fifty yards ahead? We think not. ‘Clear and unobstructed,’ in their common ordinary sense would mean a street swept clear and clean, for if anything was on such highway within that distance it would not be clear and unobstructed.”
In interpreting the statute in the present case, the circumstances under which it would become effective in a given case *151and the purpose for which it was enacted should properly be taken into account. “Clear and unobstructed” are the words used in the statute. These words have been interpreted in the decisions of other states, as will appear from Words and Phrases, Fourth Series, Vol. 1, p. 424. See also Words and Phrases, Second Series, Vol. 1, p. 735, in which are illustrations of the use of the word “clear” which are deemed in consonance with the conclusion reached and stated in the original opinion in the present case. In fact, the word “clear” is of such general use and apparently comprehensive meaning as applied to the subject of the statute as to include “unobstructed.” In other words, as used in the statute, the words “clear” and “unobstructed” are thought to mean the same thing. The subject is further discussed in Words and Phrases, Second Series, Vol. 1, pages 736 and 737, in which will be found judicial decisions upon the subject. In Webster’s New International Dictionary, it is said that “clear” means: “free from all that dims, blurs or obscures.”
In the light of the appellant’s motion and our investigation of the matter, we are constrained to conclude that the motion for rehearing should be overruled, which is accordingly ordered.

Overruled.